                                          Case 3:20-cv-02063-JCS Document 12 Filed 06/23/20 Page 1 of 3




                                   1

                                   2

                                   3
                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     DISTRICT COUNCIL 16 NORTHERN                       Case No. 20-cv-2063-JCS
                                         CALIFORNIA HEALTH AND WELFARE
                                   8     TRUST FUND, et al.,
                                                                                            ORDER DENYING WITHOUT
                                                         Plaintiffs,                        PREJUDICE APPLICATION FOR
                                   9
                                                                                            SUBSTITUTE SERVICE
                                                    v.
                                  10
                                                                                            Re: Dkt. No. 9
                                  11     PRODUCTS SERVICE & LABOR, INC.,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs filed an ex parte application to permit service on the California Secretary of State
                                  14   under Rule 4(h)(1)(A) of the Federal Rules of Civil Procedure and section 1702(a) of the
                                  15   California Corporations Code in lieu of serving the registered agent of Defendant Products Service
                                  16   & Labor Inc. (“PS&L”).
                                  17          Section 1702(a) provides that such service is permissible where “it is shown by affidavit to
                                  18   the satisfaction of the court that process against a domestic corporation cannot be served with
                                  19   reasonable diligence upon the designated agent by hand in the manner provided in Section 415.10,
                                  20   subdivision (a) of Section 415.20 or subdivision (a) of Section 415.30 of the Code of Civil
                                  21   Procedure or upon the corporation in the manner provided in subdivision (a), (b) or (c) of Section
                                  22   416.10 or subdivision (a) of Section 416.20 of the Code of Civil Procedure.” Cal. Corp. Code
                                  23   § 1702(a).
                                  24          Sections 415.10(a) and 415.20(a) provide for personal service on the agent or on a person
                                  25   apparently in charge at the agent’s address. Plaintiffs filed a declaration of counsel Luz Mendoza
                                  26   stating that process servers attempted twelve times to serve PS&L’s registered agent Jim Dwayne
                                  27   Henderson, who is also PS&L’s CEO and CFO, at the address on file with the California Secretary
                                  28   of State, but each time received no answer and noted no activity in the home. See Mendoza Decl.
                                           Case 3:20-cv-02063-JCS Document 12 Filed 06/23/20 Page 2 of 3




                                   1   (dkt. 10) ¶¶ 5–8 & Ex. D. Those attempts occurred at different times of day over a span of two

                                   2   months. Id. ¶¶ 5, 8. The Court is satisfied that Plaintiffs have attempted service under sections

                                   3   415.10(a) and 415.20(a) with reasonable diligence.

                                   4          Section 415.30(a) provides for service by mail, requiring the defendant to return an

                                   5   acknowledgment of receipt before service is effective under that statute. There is no indication

                                   6   that Plaintiffs have as yet attempted that method of service. Plaintiffs therefore have not shown

                                   7   that PS&L cannot be served with reasonable diligence under section 415.30(a).

                                   8          Section 416.10(a) provides for service on a registered agent. The Court is satisfied that

                                   9   PS&L’s agent Henderson cannot reasonably be served by any means other than perhaps service by

                                  10   mail under section 415.30(a).

                                  11          Section 416.10(b) provides for service on a corporation’s “president, chief executive

                                  12   officer, or other head of the corporation, a vice president, a secretary or assistant secretary, a
Northern District of California
 United States District Court




                                  13   treasurer or assistant treasurer, a controller or chief financial officer, a general manager, or a

                                  14   person authorized by the corporation to receive service of process.” Cal. Civ. Proc. Code

                                  15   § 416.10(b). Plaintiffs have not addressed whether they are aware of any such person other than

                                  16   Henderson, or whether they have taken steps to determine whether any such person exists. The

                                  17   Court therefore cannot say whether PS&L could be served with reasonable diligence under that

                                  18   provision.

                                  19          Section 416.10(c) governs service on a bank, and section 416.20(a) governs service on a

                                  20   defunct corporation. There is no indication that either statute applies to PS&L.

                                  21          Because the Court is not satisfied at this time that PS&L cannot be served with reasonable

                                  22   diligence under section 415.30(a) or section 416.10(b), Plaintiffs’ application for substitute service

                                  23   on the Secretary of State under section 1702(a) is DENIED without prejudice. Plaintiffs are

                                  24   instructed to attempt service under those statutes if they have not yet done so.

                                  25          If Plaintiffs cannot serve PS&L under those statutes despite reasonable diligence, they may

                                  26   renew their application for substitute service under section 1702(a). Any renewed application

                                  27   must also state all forms of contact information for PS&L and Henderson of which Plaintiffs are

                                  28   aware, so that the Court may consider whether, in an abundance of caution, to require additional
                                                                                          2
                                          Case 3:20-cv-02063-JCS Document 12 Filed 06/23/20 Page 3 of 3




                                   1   forms of substitute service beyond service on the Secretary of State. The deadline for Plaintiffs to

                                   2   serve PS&L is CONTINUED to August 7, 2020.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 23, 2020

                                   5                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                   6                                                   Chief Magistrate Judge
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                        3
